Citation Nr: 0300939	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for genital warts.

2.  Entitlement to an initial evaluation in excess of 10 
percent for thoracic spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from May 1995 to May 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence of a current 
diagnosis of genital warts.

3.  The veteran's thoracic spine disability is manifested 
by painful and limited motion.


CONCLUSIONS OF LAW

1.  Genital warts were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for thoracic spine disability have not been met.  38 
U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5291 (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed of the evidence needed to 
substantiate his claims by means of the October 1999 
rating decision, the August 2000 Statement of the Case, 
the February 2002 rating decision, and the February 2002 
Supplemental Statement of the Case.

In the rating decision, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to substantiate his 
claims.  In the Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claims, 
informed him of the reasons for the denials, and provided 
him with additional opportunity to present evidence and 
argument in support of his claims.  The February 2002 
Supplemental Statement of the Case and rating decision 
also specifically informed the veteran of the provisions 
of the VCAA.  Therefore, the Board finds that the rating 
decisions, Statement of the Case, Supplemental Statement 
of the Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO considered service medical records and afforded the 
veteran VA medical examinations.  The veteran did not 
inform the RO of the presence of any treatment records, 
and submitted no medical evidence or testimony in support 
of his claims.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

I. Service Connection

According to the law, service connection will be granted 
if it is shown that a veteran has a disability resulting 
from an injury or disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id. 

In relation to the current appeal, the veteran's service 
medical records show that he was treated for a genital 
wart in March 1997.  The December 1998 separation 
examination noted the prior history of genital wart but 
was negative for any current findings.  At that time, the 
veteran reported recurrent symptoms but no further 
treatment.  

At a January 1999 VA examination, the veteran reported 
that he had had warts removed every three months since 
1997.  Upon examination, the examiner observed no warts.  
The veteran was diagnosed with genital warts status post 
treatment, with no current warts.

In his Notice of Disagreement submitted in February 2000, 
the veteran claimed that he had at least 20 occurrences of 
genital warts.  He stated that he was aware that he must 
present evidence of this treatment.  In his VA Form 9 
submitted in August 2000, the veteran reported that he had 
"bumps" in November 1998 but that he did not seek 
treatment again in service.  He now had more bumps that he 
believed were genital warts.  

At a September 2000 VA examination, the veteran reported 
that he had intermittent eruptions of warts that resolved 
spontaneously.  The lesions were painful when present.  
Physical examination was normal and no active genital wart 
was observed.  The veteran was assessed with genital warts 
by history.

Based upon the above facts, the Board must find that the 
preponderance of the evidence is against service 
connection for genital warts.  The medical evidence 
establishes the occurrence of an acute episode of genital 
warts in 1997.  The remainder of the service medical 
records, as well as the post-service medical records, 
contains no findings of a current diagnosis of genital 
warts.  While the veteran has complained of ongoing 
symptoms, these complaints must be substantiated by 
medical evidence of continuity or chronicity.  In the 
absence of a current diagnosis, a claim for service 
connection must fail.  Accordingly, the appeal is denied.

II. Increased Rating

The veteran contends that his thoracic spine disability is 
more disabling than currently evaluated by the RO.  
Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civilian occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate Diagnostic 
Codes identify various disabilities.  Where there is a 
question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2002).

In the present case, the RO granted service connection for 
thoracic spine disability in the October 1999 rating 
decision and assigned a noncompensable evaluation 
effective from May 1999.  The veteran disagreed with this 
initial evaluation and the present appeal ensued.  During 
the course of the appeal, the RO increased the assigned 
evaluation to 10 percent effective from May 1999.

When the assignment of an initial rating award is at 
issue, VA must consider all evidence of the veteran's 
disability as is necessary to evaluate the severity from 
the effective date of service connection through the 
present.  It is not only the present level of disability 
which is of primary importance, but rather the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disabilities from injuries to 
the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing 
the service-connected evaluation, and the evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain which is supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movement in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45.  With any form of 
arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. 
§ 4.59.

At a January 1999 VA examination, the veteran reported 
that he had used anti-inflammatories since 1996 with good 
results.  He had a constant dull backache and occasional 
spasms.  Flare-ups occurred twice per week and lasted 2 to 
3 days.  Normal activities could cause the flare-ups and 
the flare-ups prohibited his daily functioning.  Rest and 
medication alleviated the flare-ups.  

Physical examination observed a normal gait and posture.  
Neurological and musculoskeletal examinations were normal.  
Deep tendon reflexes were present and equal.  The veteran 
had no limitation of standing or walking.  The veteran was 
diagnosed with chronic upper thoracic back pain, with 
subjective pain and no objective findings.  

In his Notice of Disagreement submitted in February 2000, 
the veteran stated that his thoracic back pain affected 
his ability to lift and carry heavy items, run, work, and 
perform activities of daily living.  In his VA Form 9 
submitted in August 2000, the veteran reported that he had 
almost constant daily pain and used medication almost 
constantly.  Lifting boxes that weighed 20 to 25 pounds 
had caused a recent flare-up.  The veteran claimed that he 
could not exercise, perform household chores, or work in 
an occupation that required lifting. 

At a September 2000 VA examination, the veteran reported 
that he had a constant dull backache and that he used 
medication as needed with minimal relief.  He stated that 
his back ached with sudden movements, vibrations, and 
driving.  He had no difficulty with walking or activities 
of daily living but he could not play sports.  He used no 
braces or supportive devices.  Upon examination, localized 
pain to the levator scapula muscle was elicited.  No 
midline or cervical spine tenderness was present.  The 
veteran had full range of motion of the cervical spine and 
shoulder.  Provocative, speed, and acromioclavicular joint 
tests were negative.  The levator scapula muscle was 
somewhat agitated and tense compared to the contralateral 
side.  The x-ray reports of the cervical spine and right 
shoulder were negative.  The examiner's impression was 
muscular spasm of the levator scapula muscle. 

The veteran's thoracic spine disability has been assigned 
a 10 percent schedular disability evaluation by analogy to 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5291 (2002).  
Under Diagnostic Code 5003, degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.

Limitation of motion of the dorsal (thoracic) spine is 
evaluated under Diagnostic Code 5291.  Under this 
Diagnostic Code, slight limitation of motion is 
noncompensable and a 10 percent evaluation is warranted 
for severe or moderate limitation of motion.  As the 
veteran is currently receiving the maximum available 
schedular rating under Diagnostic Code 5291, application 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as mandated by 
DeLuca, 8 Vet. App. at 206, does not provide a basis on 
which an evaluation greater than 10 percent may be 
assigned under that Diagnostic Code.  The Board has also 
considered the application of alternative diagnostic 
codes, but finds that none are for application.  See 
Diagnostic Codes 5285, 5286, 5288, 5293.  Accordingly, the 
Board can identify no basis for the assignment of a higher 
evaluation, and the appeal is denied. 

Finally, in exceptional cases where schedular evaluations 
are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2002).  There has been no showing in the 
present case that the veteran's thoracic spine disability 
has caused marked interference with his employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  While the veteran has stated that he is 
prohibited from occupations that require heavy lifting, he 
also has stated that he could work in other occupations.  
Accordingly, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Service connection for genital warts is denied.

An evaluation in excess of 10 percent for thoracic spine 
disability is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

